Exhibit 3.1 ROSS MILLER Filed in the office of Document Number 20110259716-74 Secretary of State 204 North Carson Street, Suite 1 Filing Date and Time 04/06/2011 9:25AM Carson City, Nevada 88701-4520 Ross Miller (778) 684-5708 Secretary of State Entity Number E0219732006-0 Website: www.nvsos.gov State of Nevada Certificate to Accompany Restated Articles or Amended and Restated Articles (PURSUANT TO NRS) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY This Form is to Accomnany Related Articles or Amended and Restated Articles of incorooration (Pursuant to NRS 78,403, 82.371, 88.221, 87A, 88.355 or 88A.250) (This form Is also to be used to accompany Restated Articles or Amended and Restated Articles for Limited-Llahllity Companies, Certificates of Limited Partnership, Limited•LIabIlity Limited Partnerships and Business Trusts) 1. Name of Nevada entity as last recorded in this office: Yellowcake Mining Inc. 2.
